Opinion by
W. D. Porter, J.,
Daniel T. McGregor acquired an estate in and entered into possession of the lands in question under the terms of his father’s will. The language of the devise creating his estate is as follows, viz.: “ I bequeath to my son, Daniel T. McGregor, an undivided one half interest in ninety-three acres of land situate in Pine township, said county, during his natural life, and then to go to his legal heirs.” The will contained no added words of limitation, nor any provisions repugnant to the acceptance of the technical word “heirs,” in its strict legal sense, such as were the subject of learned analysis in Guthrie’s Appeal, 37 Pa. 9, Chew’s Appeal, 37 Pa. 23, Taylor v. Taylor, 63 Pa. 481, and kindred cases. The intention of the testator is to be ascertained from the words employed by him in making the devise, and the words can have but one meaning. The purpose of the testator, as expressed in his will, was to give to Daniel an estate for life, with remainder in fee to his heirs, general. Those in remainder were to take as the heirs of Daniel, as the stock from whom alone they could inherit, and as the only source from which their inheritable blood could spring. The intention of the testator being thus clear, the rule in Shelley’s case must be enforced. The remainder vested in Daniel T. McGregor, and he took an absolute estate in fee simple. This has been so often and so unequivocally decided that it is unnecessary to review the numerous cases cited in the opinion of Judge Livingston, adopted by the Supreme Court, in Grimes v. Shirk, 169 Pa. 74. The rule in Shelley’s case has been criticised; Chief Justice Gibson did not deem *232it unworthy of bim to vindicate it against its critics, in his day, in Hileman v. Bouslaugh, 13 Pa. 344, and the rule remains, a rule of property. It would seem to be in harmony with the institutions of a people who have insisted that land shall be freely alienable and an asset for the payment of debts, comdemned perpetuities-and made impossible the creation of estates tail. It is not within our province to advise the abolition of a rule which perfectly fits in with a public policy so long and so well established; much less are we called upon to exercise legislative powers.
The judgment is affirmed.